Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 07/20/2022. The amendments have been entered and, accordingly, claims 9-11 and 14-15 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 9-11 and 14-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 9, and specifically does not teach or suggest “a thermal battery system comprising: a thermal storage device including a first phase change material having a first phase change temperature and a second phase change material having a second, different phase change temperature; a coolant valve adjustable between a first position and a second position to selectively couple the thermal storage device to an engine coolant circuit and regulate an amount of a coolant circulating through the thermal storage device; a temperature sensor for estimating a temperature of the thermal storage device; a heat recovery loop, the heat recovery loop disposed at least partially within an exhaust passage of an engine system and at least partially within the thermal storage device, the heat recovery loop including a fluid, circulating there-through, for transferring thermal energy from the exhaust passage to the thermal storage device; and a controller with non-transitory computer readable instructions for: estimating the temperature of the thermal storage device when the coolant within the thermal storage device has stopped for more than a threshold duration; and determining a state of charge of the thermal storage device based on the estimated temperature and one or more chemical properties of the phase change materials.”
The closest prior art of record (US 2014/0158340 to Dixler et al. and US 2014/0374058 to Greiner et al.) does not teach the invention as claimed.
In the case of Dixler, Dixler discloses a thermal battery system comprising a thermal storage device including a first phase change material, a valve, a temperature sensor and a controller, as claimed, but not disclose a heat recovery loop disposed at least partially within an exhaust passage of an engine system and at least partially within the thermal storage device, the heat recovery loop including a fluid, circulating there-through, for transferring thermal energy from the exhaust passage to the thermal storage device. Although heat recovery loops disposed at least partially within an exhaust passage of an engine system and at least partially within the thermal storage device, and including a fluid, circulating there-through, for transferring thermal energy from the exhaust passage to the thermal storage device are known in the art (Greiner), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to incorporate an additional loop, this is, a heat recovery loop, to be in thermal contact with the thermal battery storage cells system of Dixler, since Dixler’s Thermal battery storage cells system is designed to be thermally connected to a single active cooling loop and not to two different cooling loops. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 9.
In the case of Greiner, Greiner discloses a thermal battery system comprising a thermal storage device including a first phase change material, a valve, a temperature sensor and a controller, as claimed, but not disclose a coolant valve adjustable between a first position and a second position to selectively couple the thermal storage device to an engine coolant circuit and regulate an amount of a coolant circulating through the thermal storage device, and a controller configured for estimating the temperature of the thermal storage device when the coolant within the thermal storage device has stopped for more than a threshold duration; and determining a state of charge of the thermal storage device based on the estimated temperature and one or more chemical properties of the phase change materials. Although valves capable of controlling a flow of coolant circulating through cooling circuits are known in the art, the engine coolant circuit of Greiner is fluidically independent from the circuit of the thermal storage device and is in thermal contact with the circuit of thermal storage device trough a heat exchanger, making impossible for a single valve to control both independent circuits containing different fluids, and there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to incorporate the engine coolant circuit and the thermal device circuit into a common single circuit. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 9.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        




/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763